Citation Nr: 1749765	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  17-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Whether the decision to reduce the evaluation assigned for residuals of prostate cancer from 100 percent to 40 percent, effective August 1, 2016, was proper, to include consideration of a rating in excess of 40 percent for prostate cancer residuals.

2. Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to November 1971.

This case came to the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which reduced the evaluation for prostate cancer residuals from 100 percent to 40 percent, effective August 1, 2016.

The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO denied entitlement to a TDIU in a March 2017 rating decision, after which the Veteran filed another VA Form 21-8940 in April 2017.  Thus, the question of whether the Veteran is unemployable due to his service-connected disabilities has been raised and is currently before the Board. 

A September 2016 rating decision, in pertinent part, granted service connection for post-traumatic stress disorder (PTSD) and awarded a 50 percent rating effective July 18, 2016, while also declining to reopen the claim for service connection for obstructive sleep apnea.  In February 2017, the Veteran filed a timely notice of disagreement (NOD) in response to the September 2016 rating decision.  The RO has recognized the notice of disagreement and is currently in the process of developing the appeal.  The Board will defer further action at this time.  Cf. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Board additionally notes that the Veteran's representative has not submitted a VA Form 646.  The Appeals Management Center (AMC) requested that the representative complete and return a VA Form 646 and any other written argument in support of the Veteran's appeal in March 2017.  In view of this, appellate consideration may proceed.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A May 2016 rating decision reduced the disability rating for post-operative residuals of prostate cancer from 100 percent to 40 percent, effective August 1, 2016.

2. A medical examination at the time of the reduction demonstrated improvement in the Veteran's prostate cancer, as it was noted there has been no local reoccurrence or metastasis for more than six months after cessation of treatment. 

3. Evidence since the rating reduction shows that the prostate cancer residuals are now manifested by voiding dysfunction requiring absorbent material that must be changed 2 to 4 times per day.

4. The Veteran has met the percentage criteria for TDIU and has been unable to secure more than marginal employment due to his service-connected disabilities since October 10, 2016.


CONCLUSIONS OF LAW

1. The reduction in the rating assigned for post-operative residuals of prostate cancer, from 100 percent to 40 percent, effective August 1, 2016, was proper. 38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e); 3.344(c); 4.1, 4.115(b), Diagnostic Code 7528 (2017).

2. The criteria for an increased rating for prostate cancer residuals have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.115, Diagnostic Code 7528.

3. Since October 10, 2016, the criteria for entitlement to a TDIU are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Prostate Cancer Residuals

The Veteran's prostate cancer and residuals have been rated under Diagnostic Code 7528, which provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  If there has been no local reoccurrence or metastasis, the disability shall be rated as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, DC 7528. 

For voiding dysfunction, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Voiding dysfunction requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating. 38 C.F.R. § 4.115(a). 

Renal dysfunction manifested by albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101, is rated as noncompensable.  Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  With constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, a 60 percent rating is warranted.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating. Id. 

A. Reduction of 100 Percent Rating 

For disability ratings that have been in place less than five years, 38 C.F.R. § 3.344 (c) contemplates that these disabilities have not become stabilized and are likely to improve.  Thus, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2017).

In this case, service connection for prostate cancer was granted by way of a September 2012 rating decision, and a 100 percent rating was assigned effective July 27, 2012.  The 100 percent rating was subsequently reduced to 40 percent, effective August 1, 2016, by way of a May 2016 rating decision. 

At the time of the September 2012 rating decision, the evidence showed that the Veteran had malignant prostate cancer.  In September 2015, the examiner noted that the Veteran had undergone a radical prostatectomy in May 2014 and had undetectable prostate specific antigen (PSA).  The prostate cancer was in remission.  No treatment was reported after the prostatectomy.

VA treatment records include numerous reports indicating that there had been no recurrence or treatment for prostate cancer since the prostate removal.

In December 2015, the RO proposed to reduce the rating for prostate cancer to 20 percent. The May 2016 rating decision carried out the reduction, effective August 1, 2016.

The reduction complied with the provisions of 38 C.F.R. § 3.105(e) in that the RO issued the requisite rating decision proposing the reduction and gave the Veteran more than 60 days for a response.  The RO issued the rating decision implementing the reduction at the end of the month in which a 60 day period from the date of notice of the final rating action.

In Rossiello v. Principi, 3 Vet. App. 430, 433 (1992) the Court held that the provisions of 38 C.F.R. § 3.343 (2017), pertaining to the reduction of a 100 percent rating, were not applicable to a rating that was reduced by virtue of the temporal component in an applicable diagnostic code.  The diagnostic code considered in Rossiello was similar to the Diagnostic Code 7528.  See Lee v. Shinseki, No. 13-571; 2014 U.S. App. Vet. Claims LEXIS 549 (Bartley J.) (holding that the provisions of 38 C.F.R. §§ 3.343, 3.44 were inapplicable to the reduction of the 100 percent rating under Diagnostic Code 7528, where the 100 percent rating had been in effect less than five years) (cited here for its reasoning rather than as precedent).

As there is no evidence of record of renal dysfunction, the predominant residual disability of the Veteran's prostate cancer has remained voiding dysfunction.  The medical evidence of record at the time of the May 2016 rating decision included the VA examination disclosing improvement.  The examination is consistent with the other evidence pertaining to that time period. The evidence showed that the Veteran's prostate cancer was in remission and that he experienced voiding dysfunction requiring between two to four absorbable pads per day. 

The evidence does not show that the Veteran required the use of more than four absorbent pads per day, had a daytime voiding interval less than one hour or would awaken to void five or more times per night, or had any renal dysfunction, obstructed voiding, or urinary tract infections.  Therefore, the Board finds that his disability rating for residuals of prostate cancer was properly reduced to 40 percent.

      B. Increased Rating for Prostate Cancer Residuals 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Shinseki, 23 Vet. App. 9 (2009).

Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 4.3.

The results of the September 2015 VA examination as well as the VA treatment records and the Veteran's own statements show that prostate cancer was in remission.   He was wearing absorbent material that needed to be changed between two to four times per day.  There was no evidence of obstructed voiding and no history of recurrent urinary tract infections.  The examiner noted that there was no renal dysfunction resulting from the prostate cancer. 

The Veteran has submitted statements indicating that he continues to experience urinary difficulties.  See Statement in Support of Claim dated July 11, 2016.

This evidence is against a finding that the Veteran's prostate cancer residuals not meet the criteria for a rating in excess of 40 percent.  Specifically, he does not require absorbant material that needs to be changed more than four times per day.  There has been no evidence of obstructed voiding, urinary tract infections, or renal dysfunction.  The Board notes the Veteran's competent reports of symptoms including urinary problems; however, such statements do not indicate that he must change absorbent material more than four times per day.  Accordingly, a rating in excess of 40 percent for voiding dysfunction is not warranted.

The September 2015 examination report indicated that the Veteran experienced urinary frequency resulting in daytime voiding at an interval between one and two hours, as well as nighttime awakening to void two times.  The applicable rating for urinary frequency provides a lesser benefit than for a rating under voiding dysfunction.  

IV. Entitlement to a TDIU 

In order to establish entitlement to TDIU due to service-connected disability, there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran's service-connected PTSD has been rated 50 percent disabling since July 18, 2016; his service-connected bilateral pes cavus has been rated as 50 percent disabling, since July 9, 2010; prostate cancer as 40 percent disabling, since  August 1, 2016; and bilateral hearing loss and tinnitus each rated 10 percent disabling, effective October 13, 2010.  His overall disability rating has been 90 percent since August 1, 2016.  Therefore, he has met the criteria for schedular consideration for TDIU during the entire appeal period.  The remaining inquiry is whether he is unable to secure or follow substantially gainful employment due to his service-connected disabilities.

"Substantially gainful employment" is "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16 (a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment will be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold for a single adult. 38 C.F.R. § 4.16(a).

The Board may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In the Veteran's April 2017 claim for TDIU he reported that he had worked as a hospital security office from February 10, 2012 through October 10, 2016.  He worked between 40 to 60 hours per week and did not lose any time due to illness during that time.  He reported earning $3,250.00 per month at this position.  He also noted new employment as a district court security officer, beginning on October 20, 2016, on a part time basis between 16 to 24 hours per week.  He reported earning $950.00 per month at his position.  

The August 2016 VA psychological examination report documented the Veteran's reports of working full time as a security officer, occasionally up to 60 hours weekly.  The examiner noted that his irritability had resulted in termination from prior positions.  He indicated that the Veteran's tendency to engage in altercations at the workplace would not be acceptable in other occupational settings.  Furthermore, the examiner stated that the Veteran was employed out of a sense of responsibility to provide for his wife, without which his occupational functioning would have been rated lower.   

A November 2016 VA treatment record noted that the Veteran reported leaving his security job due to the irregular hours and days he was required to work, which further interfered with, and disrupted, his sleep.  He informed the treatment provider that he was currently working two to three days per week.  

Prior to October 10, 2016, the Veteran has stated that he was employed on a full time basis and there is no indication, nor has he alleged, that the work he performed as a hospital security guard was marginal. Indeed, he reportedly earned $3,250.00 per month, which is above the poverty threshold for a single adult.  Thus, the Board finds that a TDIU for the period between August 1, 2016 and October 10, 2016 is not warranted.  

However, since October 10, 2016, the Veteran has been employed on a part time basis, earning $950.00 per month, or $11,400 annually.  According to the U.S. Federal Poverty Guidelines, the poverty threshold in 2016 was 11,880 for one person; and is $12,060 annually in 2017.  U.S. Department of Health & Human Services, https://aspe.hhs.gov/pevrty-guidlines.

The Board finds that the evidence is in equipoise as to whether a TDIU is warranted for the rating period since October 10, 2016.  As indicated above, the Veteran's annual salary of $11,400 falls below the poverty threshold in 2016 and 2017.  As such, and given the impact of the Veteran's service-connected disabilities, including his irritability, the Board finds that although he has been employed on a part time basis since October 20, 2016, the Veteran has only had marginal employment since leaving his full time position on October 10, 2016.  Thus, a TDIU is warranted since October 10, 2016.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The reduction in the rating assigned for post-operative residuals of prostate cancer, from 100 percent to 40 percent, effective August 1, 2016, was proper.  A restoration of the Veteran's 100 percent rating assigned for prostate cancer is denied.

An increased rating in excess of 40 percent for residuals of prostate cancer is denied.

Entitlement to a TDIU, effective October 10, 2016, is granted. 


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


